Order filed September 26, 2017.




                                    In The

                   Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00440-CV
                                  ____________

      IN THE INTEREST OF A.F.G., B.N.G., A.M.G., AND J.L.G. JR.,
                             CHILDREN


                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-57363

                                   ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was
originally due August 7, 2017. Appellant requested an extension of time, which
was granted through August 28, 2017 with the notation that no further extensions
would be granted absent exceptional circumstances. On September 5, appellant
requested an additional extension pointing to the exceptional circumstance of
Hurricane Harvey. Hurricane Harvey struck the Texas coast on August 25, 2017.
On August 28, 2017, the Supreme Court of Texas issued Misc. Docket No. 17-
9091, an emergency order directing all courts in Texas to consider disaster-related
delays as good cause for modifying or suspending all deadlines in any case.
Accordingly, considering the exceptional circumstances of the recent hurricane,
this court granted appellant an extension through September 25, 2017 with the
notation that no further extensions would be granted absent exceptional
circumstances.

      Appellant has requested an additional extension of time again pointing to the
exceptional circumstance of Hurricane Harvey. Appeals in parental termination
cases and child protection cases are to be brought to final disposition within 180
days of the date the notice of appeal is filed. See Tex. R. Jud. Admin. 6.2(a)
(effective May 1, 2012). While we acknowledge the circumstances created by
Hurricane Harvey, this accelerated schedule requires greater compliance with
briefing deadlines.

      Accordingly, we deny appellant’s motion. We order appellant’s appointed
counsel, Donald Crane, to file appellant’s brief no later than October 5, 2017. If
the brief is not filed by that date, counsel may be required to show cause why he
should not be held in contempt of court. In addition, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.

                                   PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan.